

SUNESIS PHARMACEUTICALS, INC.
 
2008 Executive Bonus Program
 

I.
Overview

 
The 2008 Executive Bonus Program (the “Program”) of Sunesis Pharmaceuticals,
Inc. (the “Company”), effective as of August 6, 2008, is designed to motivate,
retain and reward eligible executive-level employees through a combination of
corporate and individual performance-based incentive compensation components for
performance during the second half of 2008 (the “First Performance Period”) and
the first half of 2009 (the “Second Performance Period” and collectively with
the First Performance Period, the “Performance Period”). The Program supersedes
and replaces in its entirety, as to the Eligible Executives (defined below), the
Amended and Restated 2008 Bonus Program that was originally adopted by the
Company’s Board of Directors on March 5, 2008 and that was amended by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) on
June 3, 2008.


“Eligible Executives” are the Company’s Vice President level employees and above
who have been notified in writing of their eligibility to participate in the
Program and who timely sign and return their “Bonus Opportunity Notice” (in
substantially the form attached hereto). The Program is administered by the
Committee and the Company’s Outside Directors (defined below), and any
determination made by the Committee and/or the Outside Directors in good faith
shall be final and binding on all parties.
 
Under the Program, each Eligible Executive receives the opportunity to earn an
aggregate bonus (the “Bonus Opportunity”) based on (i) the level of achievement
by the Company of certain corporate objectives (the “Corporate Objectives”) in
each of the First Performance Period and the Second Performance Period, and (ii)
the Eligible Executive’s level of achievement of certain individual performance
objectives, which may take into consideration certain department, group and/or
team objectives applicable to such Eligible Executive (the “Individual
Objectives”) in each of the First Performance Period and the Second Performance
Period.
 

II.
Program Objectives

 
The Program is intended to encourage and incentivize individual and group
contributions and efforts, including:
 

 
·
the achievement of Corporate Objectives during the Performance Period;

 
·
the achievement of Individual Objectives during the Performance Period; and

 
·
the achievement of increased value for our shareholders during and following the
Performance Period.

 

III.
Determination of the Performance Period Objectives

 
The Corporate Objectives for the First Performance Period and Second Performance
Period, respectively, shall be approved by the Committee, with input from
management, and generally relate to the achievement of certain clinical
development, business development, financial, business and similar milestones. 
Each Corporate Objective shall be assigned a relative weighting from the
Committee, reflecting its importance to the achievement of the Company’s key
results for the First Performance Period and Second Performance Period,
respectively.
 
Approved August 6, 2008
 
1

--------------------------------------------------------------------------------

 
 
The Individual Objectives for the First Performance Period and Second
Performance Period, respectively, shall be set as follows:
 

 
·
For the Chief Executive Officer and the Executive Chairman, the Individual
Objectives shall be set by the Committee, subject to approval by the Company’s
“outside directors” (as such term is defined under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Outside Directors”));

 
·
For the Eligible Executives who are executive officers (as that term is defined
under Section 16 of the Securities Exchange Act of 1934, as amended, and Rule
16a-1 thereunder), other than the Chief Executive Officer and the Executive
Chairman (collectively, the “Section 16 Participants”), the Individual
Objectives shall be set by the Committee based upon recommendations made by the
Chief Executive Officer; and

 
·
For all other Eligible Executives, the Individual Objectives shall be set by the
Chief Executive Officer. 

 
The Bonus Opportunity Notice sent to each Eligible Executive will state the
Corporate Objectives and that employee’s Individual Objectives for the
Performance Period.
 

IV.
Size of the Bonus Opportunity

 
For the Performance Period, the target Bonus Opportunity (the “Bonus Target”)
for each Eligible Executive, expressed as a specified percentage of his or her
2008 annual base salary and based upon the position such Eligible Executive
holds with the Company, is determined as follows:
 

 
·
For the Chief Executive Officer and the Executive Chairman, the Bonus Target
shall be set by the Committee, subject to approval by the Outside Directors; and

 
·
For all other Eligible Executives, the Bonus Target shall be set by the
Committee based upon recommendations made by the Chief Executive Officer.

 
The Bonus Target for the Performance Period shall range from 50% to 80% of an
Eligible Executive’s 2008 annual base salary. The Bonus Target for the
Performance Period shall be weighted 50% to the First Performance Period and 50%
to the Second Performance Period (each such eligible installment, the
“Semi-Annual Target”).
 

V.
Determination of Bonus

 
A determination of the level of achievement of the Corporate Objectives and the
Individual Objectives and of the Actual Bonus Opportunity (as defined below)
will be made as set forth below (a) for the First Performance Period in the
first quarter of 2009 and (b) for the Second Performance Period in the third
quarter of 2009.
 
Approved August 6, 2008
 
2

--------------------------------------------------------------------------------

 
 
Determination of Level of Achievement of Corporate Objectives
 
The date when the Committee makes a determination as to the achievement of the
Corporate Objectives is referred to as the “Review Date”. On the applicable
Review Date, the Committee shall determine, after receiving and considering
recommendations from management, the degree to which the Corporate Objectives
have been met for the First Performance Period and the Second Performance
Period, respectively, expressed as a percentage of Corporate Objectives achieved
(the “Corporate Achievement Percentage”), taking into consideration the
weighting assigned to each Corporate Objective.  The Corporate Achievement
Percentage is not capped at 100%.


Adjustment of Bonus Targets based on Level of Achievement of Corporate
Objectives
 
The Committee will then on such Review Date adjust each Eligible Executive’s
Semi-Annual Target for the applicable half of the Performance Period so that it
equals the product of (i) the Corporate Achievement Percentage and (ii) the
Semi-Annual Target. For example, if the Committee determines that only 80% of
the Corporate Objectives have been achieved in the First Performance Period, the
Corporate Achievement Percentage is 80%, and each Eligible Executive’s
Semi-Annual Target for the First Performance Period shall be decreased by 20%
(in other words, if an Eligible Executive has a Semi-Annual Target of 30%, that
target will be adjusted to be 24%, or 80% of 30%, for the First Performance
Period.)  Such adjusted Semi-Annual Target is referred to as the “Adjusted Bonus
Target.”
 
Determination of Size and Form of Individual Bonuses 
Each Eligible Executive’s level of achievement of his or her Individual
Objectives for the applicable half of the Performance Period, as well as his or
her contribution to the achievement of the Corporate Objectives for the
applicable half of the Performance Period, shall be determined as follows:



 
·
For the Chief Executive Officer and the Executive Chairman, by the Committee,
subject to approval by the Outside Directors;

 
·
For the Section 16 Participants, by the Committee based upon recommendations
made by the Chief Executive Officer; and

 
·
For all other Eligible Executives, by the Chief Executive Officer.

 
Following the Review Date and after assessing each Eligible Executive’s level of
achievement as described above, the Committee will determine the value of the
Eligible Executive’s actual Bonus Opportunity for the applicable half of the
Performance Period as a percentage of such Eligible Executive’s Adjusted Target
Bonus (the “Actual Bonus Opportunity”). In determining the Actual Bonus
Opportunity, the Committee may also consider, in addition to individual
performance, business factors including but not limited to (i) the Company’s
available cash, (ii) the Company’s stock price, (iii) the Company’s available
stock plan share reserves, (iv) general business conditions, (v) the Company’s
achievement of publicly announced targets, clinical milestones, and/or strategic
goals, (vi) cross-functional teamwork and collaboration, and (vii) unforeseen
changes in the economy and/or geopolitical climate. In addition, the Committee,
in its sole discretion, will determine whether to pay some or all of the Actual
Bonus Opportunity in cash or in restricted stock awards, restricted stock units
or stock options under the Company’s 2005 Equity Incentive Award Plan
(collectively, the “Equity Awards”) and the Committee may require such Equity
Awards to be subject to time-based vesting following the Determination Date (as
defined below); provided, however, that at least 50% of the value of any Actual
Bonus Opportunity finally determined by the Committee will be paid in cash.
 
Approved August 6, 2008
 
3

--------------------------------------------------------------------------------

 
 
In the case of the Actual Bonus Opportunity determined for the Eligible
Executives other than the Chief Executive Officer and the Executive Chairman,
the Committee shall consider the recommendations made by the Chief Executive
Officer. In the case of the Actual Bonus Opportunity determined for the Chief
Executive Officer and the Executive Chairman, the Committee’s determination is
subject to the approval by the Outside Directors.


The dates on which the Committee (or the Outside Directors, as applicable) makes
such determinations (or approval, as applicable) are the “Determination Dates”.
An Eligible Executive must remain employed by the Company through the relevant
Determination Date in order to earn an Actual Bonus Opportunity, subject to such
additional vesting conditions that may apply to Equity Awards issued in
accordance with this Program.  For the avoidance of doubt, no Eligible Executive
has a legally binding right to any amounts under this Program prior to the
Determination Date. The value of any Equity Awards issued to satisfy the Actual
Bonus Opportunity will be determined by the Committee in its sole discretion.


Except as expressly set forth above with respect to approval required from the
Outside Directors of Actual Bonus Opportunities for the Chief Executive Officer
and the Executive Chairman, the Committee has final authority with respect to
the determination of whether to award any Actual Bonus Opportunity and whether
such Actual Bonus Opportunity will be subject to additional time based vesting
following the Determination Date.
 

VI.
Payment Dates



Following the Determination Date, the Committee (or the Outside Directors, as
applicable) will determine the date(s) on which any Actual Bonus Opportunity
will be paid and/or granted, as applicable, and such dates shall be referred to
as “Payment Dates”. In all cases, a Payment Date will be not later than the
fifteenth day of the third month following the month in which the relevant
Determination Date occurs. The Company’s intention is that all payments and
benefits under the Program shall be made in a manner that satisfies, to the
greatest extent possible, the exemption from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) provided under
Treasury Regulations 1.409A-1(b)(4). It is intended that each installment of the
payments and benefits provided for in this Program is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).
 

VII.
Miscellaneous Provisions

 
Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of an Eligible Executive, and such employment may be
terminated at any time for any reason, with or without cause and with or without
prior notice.  Nothing in this Program shall be construed to be a guarantee that
any Eligible Executive will receive all or part of a Bonus Opportunity or Actual
Bonus Opportunity or to imply a contract between the Company and any Eligible
Executive. 
 
This Program supersedes and replaces all prior cash incentive and bonus plans of
the Company with respect to Eligible Executives.  The Company may amend or
terminate this Program at any time, with or without notice and with or without
the Eligible Executive’s consent. The Committee may likewise terminate an
individual’s participation in the Program at any time, with or without notice or
the individual’s consent.  Further, the Company may modify the Corporate
Objectives, the Individual Objectives, the Bonus Opportunities, the Bonus
Targets and the Actual Bonus Opportunities at any time. 
 
The Program shall be interpreted in accordance with California law without
reference to conflicts of law principles.


Approved August 6, 2008
 
4

--------------------------------------------------------------------------------

 
 
BONUS OPPORTUNITY NOTICE


I hereby accept the designation as an Eligible Executive in the Sunesis
Pharmaceuticals, Inc. 2008 Executive Bonus Program (the “Program”). I have read
the Program and understand and agree to its terms. I acknowledge and agree that
I have no further rights under the Sunesis Pharmaceuticals, Inc. Amended and
Restated 2008 Bonus Program that was originally adopted by the Company’s Board
of Directors on March 5, 2008 and that was amended by the Compensation Committee
of the Company’s Board of Directors on June 3, 2008.
 
I understand that my Bonus Target is [____]% of my 2008 annual base salary, and
therefore my Semi-Annual Target is [____]% of my 2008 annual base salary. I
hereby acknowledge and agree that for purposes of my Executive Severance
Benefits Agreement with the Company, dated [  ], that the “target annual bonus”
referenced in Section 3.2(b) thereof shall constitute and shall mean for
purposes of such agreement my Semi-Annual Target under this Program and any
contrary language in such agreement is hereby superceded.
 
I understand that the Corporate Objectives for the First Performance Period are
as follows:
 

 
·
_________

 

 
·
_________

 
I understand that the Corporate Objectives for the Second Performance Period are
as follows:
 

 
·
_________

 

 
·
_________

 
I understand that my Individual Objectives for the First Performance Period are
as follows:
 

 
·
_________

 

 
·
_________

 
I understand that my Individual Objectives for the Second Performance Period are
as follows:
 

 
·
_________

 

 
·
_________

 
Acknowledged & Agreed:
 
___________________________
[Name]
___________________________

Date: 
 
Approved August 6, 2008
 
5

--------------------------------------------------------------------------------

 